Citation Nr: 1038277	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to May 1960, 
and January 1991 to March 1991.  The Veteran died in March 2004.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In July 2009, the Board remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary 
to ensure due process is followed and that there is a complete 
record upon which to decide the appellant's claim so that she is 
afforded every possible consideration.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's duty 
to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2010) (regulations implementing 
the VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of this VCAA-duty-
to-notify-notice, VA is required to specifically inform the 
claimant which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  Since the 
Appellant has not been sent such a letter, she should be sent one 
on remand.

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
Court has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Id.  With respect 
to requirement (1), the record reflects that the Veteran has 
established service connection for any disability during his 
lifetime.  However, it does not appear that the appellant had 
been informed that service-connection was not in effect for any 
disabilities at the time of the Veteran's death.  On remand, the 
appellant should be sent a letter which fully complies with the 
Court's holding in Hupp. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  

Specifically, the RO or AMC should:

(a)  Notify the appellant of the 
information and evidence necessary to 
substantiate her claim;

(b)  Notify the appellant of the 
information and evidence she is 
responsible for providing;
(c)  Notify the appellant of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and 
will make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency;

(d)  Provide the appellant with an 
explanation as to the information or 
evidence needed to establish 
disability ratings and effective dates 
for her claim;

(e)  Include a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death;

(f)  Explain the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and

(g)  Explain the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

2.  Then, readjudicate the claim for 
service connection for the cause of the 
Veteran's death.  If the benefit sought on 
appeal is not granted, issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


